Title: From George Washington to John Hanson, 19 August 1782
From: Washington, George
To: Hanson, John


                  
                     Sir
                     Head Quarters Newburg 19th Augt 1782
                  
                  Congress have been already furnished with Copies of all letters which had passed between the Commander in Chief of the British Forces in New York and myself, respecting the murther of Capt. Huddy, previous to the last of July.  I have now the honor to inclose Sir Guy Carletons letter of the 1st instant, (in reply to mine of the 25th ulto) and that of the 13th which accompanied the proceedings of the General Court Martial for the trial of Capt. Lippincot.  The proceedings, together with such other documents as relate to that unfortunate transaction, I also transmit by this opportunity.
                  As Sir Guy Carleton, notwithstanding the acquittal of Lippencot, reprobates the measure in unequivocal terms, and has given assurances of prosecuting a further enquiry, it has changed the ground I was proceeding upon, and placed the matter upon an extremely delicate footing.
                  It would be assuming in me, to ascribe causes to actions different from those which are ostensibly and plausibly assigned—but admitting that General Carleton has no other object but to procrastinate, he has, by disavowing the act—by declaring that it is held in abhorrence—by not even sanctioning the motives which appear to have influenced Lippencot to become the executioner of Huddy—and by giving the strongest assurances that further inquisition shall be made, so far manifested the appearance of an earnest desire to bring the guilty to punishment, that I fear, an act of retaliation upon an innocent person, before the result of his inquisition is known, would be considered, by the impartial and unprejudiced World, in an unfavorable and perhaps unjustifiable point of view. more especially, as the great end proposed by retaliation, which is to prevent a repetition of injuries, has been in a manner answered: for you will please to observe, by the extract of General Clintons letter of the 26th of April to Governor Franklin, that he had expressly forbidden the Board of Directors to remove or exchange, in future, any prisoners of War in the custody of their Commissary, without having first obtained his approbation and orders.
                  The same reasons which induced me to lay the first steps I took in this affair before Congress, urge me to submit it to them at its present stage.  It is a great national concern, upon which an individual ought not to decide.  I shall be glad to be favored with the determination of Congress as early as possible, as I shall suspend giving any answer to Sir Guy Carleton, untill I am informed how far they are satisfied with his conduct hitherto.
                  I cannot close this letter, without making a remark upon that part of Sir Guys, in which he charges me with want of humanity, in selecting a Victim from among the British Officers so early as I did.  He ought to consider, that by the usage of War and upon the principles of retaliation, I should have been justified in executing an Officer of equal rank with Capt. Huddy, immediately upon receiving proofs of his murther, and then informing Sir Henry Clinton that I had done so.  Besides—it was impossible for me to have foreseen that it would have been so very long before the matter would be brought to some kind of issue.  I have the honor to be with perfect Respect Yr Excellency’s Most obt servt
                  
                     Go: Washington
                     
                  
                Enclosure
                                    
                     
                        
                           c.19 August 1782
                        
                     
                     Schedule of Papers relative to the Murder of Cap. Huddy—transmitted to Congress.
                     No. 1.  Representation of the Inhabitants of Monmouth County, with sundry Affidavits in Support of it.
                     2.  Copy of a Letter from Genl Washington to Congress—dated—April 20th 1782.
                     3.  Resolve of Congress approving the Conduct of Genl Washington.  Aprl 29th 1782 
                     4.  Copy of a Letter from Genl Washington to Sir Henry Clinton—Apr. 24th 1782
                     5.  Copy.  Sir Hry Clinton to Genl Washington Apl 25th.
                     6.  Copy—Lieut. Genl Robertson to Genl Washington May 1st.
                     7.  Copy.  Genl Washington to Lt Genl Robertson May 5th.
                     8.  Copy—Sir Guy Carleton to Genl Washington May 7th.
                     9.  Copy—Genl Washington to Sir Guy Carleton May 10th.
                     10—Copy—Genl Washington to Sir Guy Carleton June 20th.
                     11.  Copy. Sir Guy Carleton to Genl Washington. June 20th.
                     12.  Copy—Genl Washington to Sir Guy Carleton June 22.
                     13.  Copy—Sir Guy Carleton to Genl Washington July. 25th
                     No. 14.  Copy—Genl Washington to Sir Guy Carleton July 30th 1782 
                     15.  Copy—Sir Guy Carleton to Genl Washington Augst 1st.
                     16.  Proceedings of British Court Martial on the Trial of Lippencot
                     17.  Sundry papers accompanying the Proceedings.
                     18. Copy Sir Guy Carleton to Genl Washington with the Proceedings—Augst 13. 1782.
                     N.B.—The Papers abovementioned No. 1 to 12 inclusive, have already been transmitted to Congress.
                     
                     
                  
                  
               